Citation Nr: 1120848	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-16 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 30 percent, prior to February 28, 2008, for service-connected dysthymia.

2.  Entitlement to a rating higher than 50 percent, from February 28, 2008, for service-connected dysthymia.

3.  Entitlement to service connection for endometriosis.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esquire



WITNESSES AT HEARING ON APPEAL

Veteran & C.H.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to November 1976 and November 1986 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As discussed in the Remand section below, a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has also been raised in this case. As such, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

The Veteran is seeking an increase in the disability ratings assigned for her service-connected dysthymia and entitlement to service connection for endometriosis.  

In April 2011, after the RO issued the final supplemental statement of the case, the Veteran submitted additional evidence pertinent to the appeal, a private psychological examination.  VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The Veteran has not provided a written waiver of review by the agency of original jurisdiction, although during her personal hearing, counsel agreed on the record to waive the RO review of the additional evidence.  As a Remand is required for other considerations, the issue is moot.

Additionally, the Board notes that it appears all of the Veteran's VA treatment records are not associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran's representative submitted a letter in January 2011 indicating the Veteran had treatment records from Louis A. Johnson VA Medical Center (Clarksburg VA) dated from June 2009 to March 2010.  Records from November 2009 to March 2010 do not appear to be in the file.  All efforts should be made to obtain the records from the Clarksburg VA that are not located in the file.  Duplicate records should not be associated with the file.

Additionally, the Veteran should be afforded a new VA examination to determine the severity of her dysthymia.  The Veteran was afforded the most recent VA examination for this disability in February 2008, more than three years ago.  The Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran has not yet been afforded a VA examination for her endometriosis.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the medical evidence recently provided by the Veteran indicates that she is unable to maintain gainful employment due to physical and emotional issues.  Based on this evidence, the Board finds that a claim of entitlement to TDIU has been raised in conjunction with her claim of entitlement to an increased evaluation for the service-connected dysthymia.

Service treatment records indicate the Veteran was seen for multiple gynecologic problems during service including gonococcus (May 1987), trichomonas infection (May 1987), pelvic inflammatory disease (September 1988), ovarian tenderness (April 1989) and dysmenorrhea (May 1990).  In May 1992, the Veteran was seen for a history of irregular bleeding and a biopsy of her endometrium was taken.  The diagnosis was endometrium curettings: secretory phase of endometrium.  Post-service, the Veteran underwent a hysterectomy in December 1995 and was diagnosed with pelvic inflammatory disease and uterine myomas.  Due to the lack of a medical opinion, there is not sufficient evidence to render a decision on this service connection claim.  Given the VA's duty to obtain a VA examination where the evidence indicates that the claimed disability may be associated with in-service problems, a remand is necessary for further medical assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to her implied claim of entitlement to TDIU. 

2.  Obtain and associate with the claims file all treatment records from Clarksburg VAMC.  Particularly, ensure that all treatment records from June 2009 through March 2010 are associated with the claims file.  Do not include duplicate records.

3.  After any updated records have been obtained, schedule the Veteran for a VA examination to determine the severity of her service-connected dysthymia.

Ask the examiner to discuss all findings in terms 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders, Diagnostic Code 9433.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  Afford the Veteran a VA examination for endometriosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current diagnoses should be noted.

The examiner is requested to review all pertinent records associated with the claims file and for each of diagnosed disorder the examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the diagnosed disorder had its onset during service or is in any other way causally related to her active service, to include pelvic inflammatory disease, gonococcus, trichomonas, etc., experienced during service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, including the Veteran's account symptoms experienced during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The RO must make arrangements to provide the Veteran with an examination to determine the effects of her service- connected disabilities on her ability to maintain employment consistent with her education and occupational experience. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience. All opinions provided must include an explanation of the bases for the opinion. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

6. The RO must then issue a decision as to whether TDIU is warranted. If the claim is denied the Veteran and her representative must be provided a supplemental statement of the case. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

7.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case.

8.  The RO should then review the evidence, including the March 2011 private psychological evaluation, and readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


